Breese, J. When Cole purchased the warehouse receipt which the plaintiffs had given to Curtenius & Griswold, and by them transferred to Kellogg, he purchased with a knowledge that the corn was to be subject to charges for storage, if allowed to remain in the warehouse after the first day of Juné—it was so expressed in the receipt. The corn was taken out in parcels by Cole, during the summer of 1855, and the last was removed in September of that year. The plaintiffs had always corn enough on hand to satisfy the receipt, if it had been demanded, at any time, and was stored in places so convenient for Cole as to cause no objection on that account. We think the storage was fairly due the plaintiffs, and they had a lien upon the corn for the storage. In suffering the defendant to take it away, they do not forfeit their right to hold Cole personally bound for the storage. The instructions given to the jury for both parties, correctly stated the law of the case, and the evidence fully sustains the verdict. The judgment is affirmed. Judgment affirmed.